DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/20 has been entered.

Claim Status
The claim amendments and arguments filed 9/1/20 are acknowledged. Claims 7-14, 16, 19-20, 22, 25-29, 41-42, and 45-46 are cancelled. Claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44, and 47-49 are pending.  Claims 1 and 4 are amended.  
Claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44, and 47-49 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 1/7/21 has been considered.  A signed copy is enclosed.
 
Claim Rejections Withdrawn
The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for treatment of all encompassed cancers with all of the encompassed conjugates, or stimulation of NK cells with all of the encompassed conjugates, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claim(s) 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44 and newly added claims 47-49
under 35 U.S.C. 103 as being unpatentable over Bechard et al (WO 2012/175222 A1; filed 6/22/12; published 12/27/12; applicant provided in IDS filed 10/19/15) is withdrawn in light of applicant’s 

The rejection of claim(s) 1-3, 5-6, 15, 17-18, 21, 23, 24, 30-40, 43, and newly added claims 47-49 under 35 U.S.C. 103 as being unpatentable over Jacques et al (US 2009/0238791 A1; filed 10/6/06; published 9/24/09; applicant provided in IDS filed 10/19/15) is withdrawn in light of applicant’s amendments and arguments thereto. The rejection of claim 16 is rendered moot by cancellation of the claim. 

The rejection of claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44 and 47-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/910,475 is withdrawn in light of applicant’s amendments and arguments thereto. The rejection of claim 16 is rendered moot by cancellation of the claim. 

The rejection of claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44 and 47-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/910,491 is withdrawn in light of applicant’s amendments and arguments thereto. The rejection of claim 16 is rendered moot by cancellation of the claim. 

The rejection of claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44 and 47-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/214,032 is withdrawn in light of applicant’s amendments and arguments thereto. The rejection of claim 16 is rendered moot by cancellation of the claim. 

The rejection of claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44 and 47-49 on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/012,174 (reference application) is withdrawn in light of applicant’s amendments and arguments thereto. The rejection of claim 16 is rendered moot by cancellation of the claim. 

The rejection of claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44 and 47-49 on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 

Conclusion
Claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44, and 47-49 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/21/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645